DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3, claims 1 and 5-7 in the reply filed on 6/6/22 is acknowledged.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.
Applicant filed a preliminary amendment introducing claims 21-32. Applicant states in the response filed 6/6/22 “claims 21-31 directed to the elected species.” Accordingly, claims 1, 5-7 and 21-31 are examined herewith. Claim 32 is withdrawn as Applicant indicates it is not directed to the elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 and 21-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by at least one of ALLISON (WO 2019/217861), JING JIN (WO 2019/233329), DAIMLER AG (DE 10 2017 005462) or SHAANZI HANDE (CN 203 427 602) [all references provided by Applicant].
	Regarding claim 1, ALLISON discloses (abstract; figure 1-94; paragraphs [007 4] - [0118]) "An axle assembly (10) comprising: an electric motor (28) that has a rotor that is rotatable about a first axis (44);
a wheel end assembly (70) that is rotatable about a second axis (24) that is disposed above the first axis, wherein the wheel end assembly includes a wheel hub that is adapted to facilitate mounting of a wheel; and a reduction gear module (30) having a plurality of gears that transmits torque between the electric motor and the wheel end assembly". Similarly, each of JING JIN, DAIMLER AG and SHAANZI HANDE disclose An axle assembly comprising: an electric motor that has a rotor that is rotatable about a first axis; a wheel end assembly that is rotatable about a second axis that is disposed above the first axis, wherein the wheel end assembly includes a wheel hub that is adapted to facilitate mounting of a wheel; and a reduction gear module having a plurality of gears that transmits torque between the electric motor and the wheel end assembly (JING JIN: see abstract; figures 1-12; paragraphs [0041] - [0086]; DAIMLER AG: see abstract; figures 1, 2; paragraphs [0016] - [0027]; SHAANZI HANDE: see abstract; claims 1-7; figures 1-3; paragraphs [0023] - [0026]).
	Regarding claim 5, ALLISON and JING JIN disclose An axle assembly comprising: an electric motor that has a rotor and a rotor shaft that are rotatable about a first axis; a wheel end assembly that is rotatable about a second axis that is disposed above the first axis, wherein the wheel end assembly has a wheel hub that is adapted to facilitate mounting of a wheel; a reduction gear module that includes: a first gear that is rotatable about the first axis with the rotor; a second gear that meshes with the first gear and is rotatable about the second axis; a third gear that is rotatable about the first axis; and a fourth gear that meshes with the third gear and is rotatable about the second axis; and a clutch that selectively couples the first gear or the third gear to the rotor shaft (at least discussion of claim 1 above and ALLISON (fig. 1-94; paragraphs [0074] - [0118]), JING JIN (figures 1-12; paragraphs [0041] - [0086])).
	Regarding claim 6, ALLISON discloses wherein the clutch is moveable between: a neutral position in which the first gear and the third gear are decoupled from the rotor shaft such that the rotor shaft is rotatable with respect to the first gear and the third gear and torque is not transmitted between the electric motor and the wheel end assembly; a low speed position in which the first gear is decoupled from the rotor shaft such that the rotor shaft is rotatable with respect to the first gear, and the third gear is coupled to the rotor shaft such that torque is transmitted between the electric motor and the wheel end assembly via the third gear and the fourth gear; and a high speed position in which the third gear is decoupled from the rotor shaft such that the rotor shaft is rotatable with respect to the third gear, and the first gear is coupled to the rotor shaft such that torque is transmitted between the electric motor and the wheel end assembly via the first gear and the second gear ALLISON (figure 1-94; paragraphs [0074] - [0118]).
	Regarding claim 7, ALLISON discloses The axle assembly of claim 6 wherein the first gear has a smaller diameter than the second gear, and the third gear has a smaller diameter than the second gear and the fourth gear (fig. 1-94; paragraphs [0074] - [0118]). 
	Regarding claims 21-24, ALLISON and JING JIN teach wherein the second gear is spaced apart from the fourth gear; wherein the first gear is spaced apart from the third gear; wherein the clutch is positioned along the first axis between the first gear and the third gear; wherein the clutch is the only clutch that is provided between the electric motor and the wheel end assembly (ALLISON (fig. 1-94; paragraphs [0074] - [0118]), JING JIN (figures 1-12; paragraphs [0041] - [0086])).
Allowable Subject Matter
Claims 25-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time The axle assembly of claim 25 wherein the clutch is moveable between:4 Serial No.: 16/901704 Atty. Dkt. No. MERIT190010PUSa neutral position in which the first gear and the third gear are decoupled from the rotor shaft such that the rotor shaft is rotatable with respect to the first gear and the third gear and torque is not transmitted between the electric motor and the wheel end assembly; a low speed position in which the first gear is decoupled from the rotor shaft such that the rotor shaft is rotatable with respect to the first gear, and the third gear is coupled to the rotor shaft such that torque is transmitted between the electric motor and the wheel end assembly via the third gear and the fourth gear; and a high speed position in which the third gear is decoupled from the rotor shaft such that the rotor shaft is rotatable with respect to the third gear, and the first gear is coupled to the rotor shaft such that torque is transmitted between the electric motor and the wheel end assembly via the first gear and the second gear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach axle assemblies that are relevant to the claims and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618